     Case 1:19-cv-12406-NMG Document 113 Filed 04/06/21 Page 1 of 7



                    United States District Court
                      District of Massachusetts

                                   )
United States of America,          )
                                   )
          Petitioner,              )
                                   )      Civil Action No.
          v.                       )      19-12406-NMG
                                   )
Robert Gorglione,                  )
                                   )
          Respondent.              )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     This civil commitment case arises out of the 1998

conviction of Robert Gorglione (“respondent” or “Gorglione”) for

conspiracy to distribute cocaine.       In July, 2012, Gorglione was

civilly committed to the custody of the Attorney General of the

United States pursuant to 18 U.S.C. § 4246.       Since then, he has

remained in federal custody at the Federal Medical Center,

Devens in Ayer, Massachusetts (“FMC-Devens”).

     In August, 2020, eight years after he was civilly

committed, the Risk Assessment Panel (“the RAP”) at FMC-Devens

issued a report recommending Gorglione for conditional release.

More than seven months later, Gorglione remains committed

despite the best efforts of personnel at FMC-Devens, counsel for

both parties and this Court.     To avoid further unnecessary


                                  -1-
        Case 1:19-cv-12406-NMG Document 113 Filed 04/06/21 Page 2 of 7



detention, this Court will order Gorglione’s release with all

deliberate speed.

I.      Background

     In May, 1998, Gorglione was sentenced to 60 months in

prison after being convicted of conspiracy to distribute

cocaine.    His term of incarceration was followed by supervised

release commencing in March, 2006.         He eventually violated his

terms of release on several occasions, including by assaulting

his father.     As a result, Gorglione was committed to the custody

of FMC-Devens pursuant to 18 U.S.C. § 4244 to serve a five-year

term.

     In December, 2011, while Gorglione was serving his sentence

for violating the terms of his release, the government filed a

petition for civil commitment pursuant to 18 U.S.C. § 4246.

After an evidentiary hearing in July, 2012, this Court held that

Gorglione’s mental state was such that his release from custody

would create a risk of harm to the public.          The Court found that

the evidence demonstrated that Gorglione 1) has a

Schizoaffective Disorder, presenting with symptoms of psychosis

and violent outbursts, 2) refused to accept that diagnosis and

3) as a result, refused to take his prescribed medication absent

a court order.

     Accordingly, Gorglione was committed to the custody of the

                                     -2-
     Case 1:19-cv-12406-NMG Document 113 Filed 04/06/21 Page 3 of 7



United States Attorney General and placed at FMC-Devens.         In

addition to ordering FMC-Devens to submit annual updates on his

mental condition, this Court also reminded the government of its

obligation to “exert all reasonable efforts” to cause state

custody of Gorglione pursuant to § 4246(d).       The Court further

required the government to submit periodic reports on measures

taken to achieve that goal.

     From 2012 to 2017, FMC-Devens consistently recommended that

Gorglione remain in custody.     During that time, the government

annually submitted renewed requests in a continued effort to

transfer Gorglione to state custody in either Massachusetts or

New York.   All requests were denied.

     In December, 2017, the Risk Assessment Panel at FMC-Devens

(“the RAP”) issued a report that concluded Gorglione had

recovered such that his conditional release under prescribed

treatment would no longer create a risk to the public.         The

government subsequently focused on finding suitable housing to

accommodate Gorglione upon his release.      Before such housing was

secured, the RAP conducted another evaluation of Gorglione in

May, 2019 and reverted to its previous recommendation that he

should remain committed because he continued to meet the

diagnostic criteria for Schizoaffective Disorder and his release

posed a risk of harm to the public.


                                  -3-
     Case 1:19-cv-12406-NMG Document 113 Filed 04/06/21 Page 4 of 7



     Following the RAP report in May, 2019, this Court entered

an order directing the RAP at FMC-Devens to provide an updated

report as to Gorglione’s mental status on or before August 31,

2020 to address the inconsistency of previous reports.

     On August 27, 2020, this Court received a sealed RAP report

(“the August Report”) recommending Gorglione for conditional

release.   The August Report notes that, despite his continued

lack of insight into his illness and history of drug use and

violence, Gorglione acknowledges the necessity of taking his

medication upon release and understands that his failure to do

so may result in his being remanded to federal custody.

     In sum, the August Report concludes that Gorglione

     has recovered from his mental illness to such an extent
     that his conditional release under a prescribed regimen of
     treatment would no longer create a substantial risk of
     bodily injury to another person or serious damage to the
     property of another.

     Since then, this Court has convened four status conferences

during the past seven months to receive periodic updates from

the government and FMC-Devens regarding the effort to transfer

or release Gorglione.   Despite the diligent effort of the

parties and the Court, no definitive plan has been formulated or

accomplished.   The Court concludes, nevertheless, that the time

for Gorglione’s release has arrived.




                                  -4-
        Case 1:19-cv-12406-NMG Document 113 Filed 04/06/21 Page 5 of 7



II.    Conditional Release Under Section 4246(e)

       The August Report requires FMC-Devens authorities to create

a plan for Gorglione’s release.        The Report also significantly

alters the authority of this Court to enforce such a release.

       Gorglione’s prior continued hospitalization was analyzed

pursuant to 18 U.S.C. § 4246(d), which authorizes the indefinite

hospitalization of a person

       who is due for release but who, as the result of a mental
       illness, poses a significant danger to the general public

until either a state assumes responsibility or the person’s

mental condition is restored. United States v. S.A., 129 F.3d

995, 998 (8th Cir. 1997).

       In contrast, when a director of the facility in which a

person remains hospitalized pursuant to 18 U.S.C § 4246(d)

determines that

       the person has recovered from his mental disease or
       defect to such an extent that his release would no
       longer create a substantial risk of bodily injury to
       another person or serious damage to property of
       another

continued hospitalization is analyzed pursuant to § 4246(e).

Pursuant to § 4246(e), the Court “shall” upon receiving

certification of recommendation for conditional release,

      order the discharge of the person or, on the motion of
      the attorney for the Government or on its own motion,
      shall hold a hearing, conducted pursuant to the
      provisions of section 4247(d), to determine whether he

                                     -5-
        Case 1:19-cv-12406-NMG Document 113 Filed 04/06/21 Page 6 of 7



   should be released. If, after the hearing, the court
   finds by a preponderance of the evidence that the person
   has recovered from his mental disease or defect to such
   an extent that—

  (1)     his release would no longer create a substantial
          risk of bodily injury to another person or serious
          damage to property of another, the court shall order
          that he be immediately discharged; or

  (2)     his conditional release under a prescribed regimen
          of medical, psychiatric, or psychological care or
          treatment would no longer create a substantial risk
          of bodily injury to another person or serious damage
          to property of another, the court shall

          (A) order that he be conditionally discharged under
              a prescribed regimen of medical, psychiatric, or
              psychological care or treatment that has been
              prepared for him, that has been certified to the
              court as appropriate by the director of the
              facility in which he is committed, and that has
              been found by the court to be appropriate; and

          (B) order, as an explicit condition of release, that
              he comply with the prescribed regimen of
              medical, psychiatric, or psychological care or
              treatment.

   The court at any time may, after a hearing employing the
   same criteria, modify or eliminate the regimen of
   medical, psychiatric, or psychological care or
   treatment.

§ 4246(e).

     As a result of the August Report recommending Gorglione for

conditional release, Gorglione’s continued hospitalization is

analyzed pursuant to § 4246(e)(2). See Ecker v. United States,

538 F. Supp. 2d 331, 337 (D. Mass. 2008) (ordering the

conditional release of a civilly committed individual under

similar circumstances pursuant to § 4246(e)(2)); Ecker v. United

                                     -6-
     Case 1:19-cv-12406-NMG Document 113 Filed 04/06/21 Page 7 of 7



States, 575 F.3d 70, 79-82 (1st Cir. 2009) (affirming the

conditional release pursuant to § 4246(e)(2)).

     The Court concludes, based on all the information at hand,

that any further delay in releasing Gorglione may result in

unnecessary, continued federal custody and that he should be

released forthwith subject to specific conditions as determined

by the Warden of FMC-Devens.

                                 ORDER

     In accordance with the foregoing, on or before May 7, 2021,

the Warden of the Federal Medical Center, Devens in Ayer,

Massachusetts shall submit to this Court a proposed program for

the conditional release of the respondent, Robert Gorglione, to

an appropriate facility in the greater New York City area, the

conditions of which release shall be intended to regulate Mr.

Gorglione’s conduct to the extent necessary to ensure that he

will not become a substantial risk to the community.


So ordered.

                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated April 6, 2021




                                  -7-
